Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Fantashia S. Robinson appeals the district court’s order accepting the recommendation of the magistrate judge and affirming the Commissioner’s denial of disability insurance benefits and supplemental security income.
We have reviewed the parties’ briefs and the record on appeal and find no reversible error. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.